ACCEPTED
                                                                                         03-14-00080-CV
                                                                                                 6164013
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    7/21/2015 4:31:41 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                            NO. 03-14-00080-CV
                  ______________________________________
                                                              FILED IN
                                                       3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS            AUSTIN, TEXAS
                         THIRD JUDICIAL DISTRICT       7/21/2015 4:31:41 PM
                              AUSTIN, TEXAS              JEFFREY D. KYLE
                  ______________________________________       Clerk


                            GATTIS ELECTRIC, INC.
                                        Appellant,

                                         v.

 THERESA MARIE MANN, INDIVIDUALLY, AND AS GUARDIAN OF THE
           PERSON AND ESTATE OF JAMES LAWHON,
                                  Appellee.
            ______________________________________

                 On Appeal from the 126th Judicial District Court
                            of Travis County, Texas
                      Trial Court No. D-1-GN-12-001971
                 ______________________________________

                   APPELLANT’S MOTION FOR LEAVE
                    TO FILE POST-SUBMISSION BRIEF
                  ______________________________________

TO THE JUSTICES OF THE THIRD COURT OF APPEALS:

      1.     Appellees filed a post-submission letter of supplemental authority on

July 13, 2015.

      2.     Appellant, Gattis Electric, Inc., seeks to file a response. Accordingly,

Appellant requests leave of Court to file its post-submission letter brief, tendered

for filing simultaneously with this motion.
        3.   Appellees’ letter discussed a recent Texas Supreme Court decision.

Austin v. Kroger Texas, L.P., No. 14-0216, 2015 WL 3641066 (Tex. June 12,

2015). However, Appellees are misconstruing the effect of Austin and quote it out

of context. Appellant desires to respond and explain its position as to whether

Austin has any impact at all on this case. To the extent it does, Austin supports

Appellant’s arguments.

        4.   A party’s brief may be amended or supplemented whenever justice

requires and on whatever terms the appellate court may prescribe. TEX. R. APP. P.

38.7.    As noted by Appellees in their motion for leave to file their letter of

supplemental authority, Appellant Gattis should have the opportunity to respond to

their arguments.

                                      PRAYER

        Therefore, for the above reasons, Appellant, Gattis Electric, Inc.,

respectfully requests the Court to grant leave to file its post-submission letter brief

tendered simultaneously herewith. Appellant further requests general relief.




                                       2
                                     Respectfully submitted,

                                     CHAMBERLAIN, HRDLICKA, WHITE
                                         WILLIAMS & AUGHTRY


                                     By:    /s/ Kevin D. Jewell
                                            Kevin D. Jewell
                                            Texas Bar No. 00787769
                                            1200 Smith Street, Suite 1400
                                            Houston, Texas 77002
                                            Telephone: (713) 654-9620
                                            Facsimile: (713) 658-2553

                                            ATTORNEYS FOR APPELLANT,
                                            GATTIS ELECTRIC, INC.


                     CERTIFICATE OF CONFERENCE

      I certify that the undersigned conferred by email with counsel for Appellees
on July 21, 2015, and Appellees are unopposed.


                                            /s/ Kevin D. Jewell
                                            Kevin D. Jewell




                                     3
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on this 21st
day of July, 2015, by facsimile and/or certified mail, return receipt requested to the
attorneys and/or parties contained in the attached service list.


Via electronic service
D. Todd Smith
Smith Law Group, P.C.
1250 Capital of Texas Highway South
Three Cielo Center, Suite 601
Austin, Texas 78746

Via electronic service
Henry Moore
Jayme Bomben
316 W. 12th St., Suite 318
Austin, Texas 78701

Via electronic service
Sally S. Metcalfe
Metcalfe Law, P.L.L.C.
901 South Mopac Expressway
Plaza One, Suite 300
Austin, Texas 78746


                                              /s/ Kevin D. Jewell
                                              Kevin D. Jewell




                                       4